Citation Nr: 0637042	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  96-42 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial schedular rating in excess of 10 
percent for residuals of a gunshot wound of the left hand 
affecting Muscle Group IX.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1945 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
residuals of a gunshot wound to the left hand and assigned a 
10 percent disability evaluation, effective June 26, 1994.  
This rating was continued by the Newark, New Jersey, RO, 
which now has jurisdiction of the file.  

The veteran testified at hearings before the New York RO in 
June 1995 and February 1997.  Transcripts of those hearings 
have been associated with the claims file.  The veteran was 
scheduled to testify at a Travel Board hearing in March 2004, 
but he failed to report for the scheduled hearing.  The 
veteran also failed to report for two VA examinations 
scheduled in December 1997 and June 2003.  See e.g., 
38 C.F.R. § 3.655 (2006).    

In August 2004, the Board remanded this case back to the RO 
via the Appeals Management Center (AMC) for additional 
development, including a request that the veteran designate a 
new representative because he moved from New York to New 
Jersey.  However, the veteran has not responded to the 
February 2006 letter sent him by the AMC.  The veteran's 
service representative notified the Board on a September 2006 
VA Form 646 that it will rest its argument to the Board on 
its previous filings.


FINDING OF FACT

The residuals of the veteran's gunshot wound to the left hand 
affecting Muscle Group IX are manifested by subjective 
complaints of pain, poor grasping, and numbness in the fourth 
and fifth fingers, and with objective findings of good 
grasping, some atrophy of the left hand abductor, and 
occasional decreased range of motion of the little finger on 
the left hand, with no significant bone pathology of the left 
hand; there is no evidence of ankylosis of any joint in the 
left hand or functional limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a gunshot wound of the left hand affecting 
Muscle Group IX have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.326, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.55, 
4.56, 4.71a, Diagnostic Codes 5216-5227 (effective prior to 
August 26, 2002) and § 4.71a, Diagnostic Codes 5216-5230 
(effective from August 26, 2002), as well as § 4.72, 
Diagnostic Code 5309 (1996) and § 4.73, DC 5309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters:  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand 
as the Secretary of Veterans Affairs has determined that the 
VCAA applies to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of the General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has attempted to 
obtain records of treatment reported by the veteran 
addressing his claim.  Notations in the claims file indicate 
the RO attempted to obtain the veteran's service medical 
records, but the National Personnel Records Center reported 
that clinical and physical examinations for the veteran could 
not be reconstructed.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in February 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  As for the duty 
to assist, the Board points out that the veteran testified at 
hearings before the New York RO in June 1995 and February 
1997.  He was scheduled to testify at a Travel Board hearing 
in March 2004, but he failed to report for the scheduled 
hearing.  VA scheduled the veteran for two VA examinations to 
ascertain the current severity of his service-connected 
gunshot wound residuals.  Though notified, the veteran failed 
to report for the VA examination scheduled in December 1997 
and the one scheduled June 2003.  

Here, the noted February 2003 "duty to assist" letter was 
issued after the appealed rating decision, but that rating 
decision was issued before enactment of the VCAA.  Moreover, 
as indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased initial rating for 
his service-connected residuals of a gunshot wound to his 
left hand.  Therefore, any lack of notice by the VA to the 
veteran as now required by Dingess and Hartman constitutes 
harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Factual Background

Service medical records are not available. 

In June 1994, the veteran submitted a claim for service 
connection for residuals of an accidental gunshot wound to 
the left hand.  

The veteran underwent a VA examination in August 1994.  
According to the examination report, the veteran is right 
handed.  As a matter of history, the veteran indicated that 
he accidentally shot himself in the left hand in 1946 or 
1947, and that he was hospitalized and underwent surgery in 
Belguim.  The veteran complained that he could not use the 
left hand, had occasional pain, and had intermittent pain in 
the left fifth digit which occasionally felt stiff.  

Upon examination, the exact site of the bullet wound was 
described as 0.8 centimeters (cm.) in the left hypertenar 
area of the left hand.  The left hypothenar space of the left 
palm, which measured 1.3 cm., was noted as the bullet 
entrance.  The veteran could flex and extend his left fingers 
slowly and completely and could touch the tips of the left 
fingers with the tip of his left thumb easily abducting and 
addicting the left fingers normally.  Also, the tips of the 
left finger tips touched the median tranfold of the left 
palm.  The examination report also noted good grasping power 
of the left hand.  Decreased range of motion for the left 
fifth finger was noted "at times".

The veteran testified in June 1995 that in the winter of 1946 
while stationed in Belgium he accidentally shot himself when 
cleaning his gun while preparing for guard duty (Tr. at 2-3).  
The veteran said the first time he sought treatment after 
discharge was in 1994 in a VA hospital (Tr. at 5).  He wanted 
to get married and go to work after service and the left hand 
did not bother him until more recently (Tr. at 5-6).  He said 
now he could not hold onto things, the hand stiffens up, and 
the hand turns blue in the cold (Tr. at 7).  He noted a scar 
on his left hand where the bullet entered and exited (Tr. at 
8).

In an August 1995 decision, the RO granted service connection 
for an accidental gunshot wound of the left hand.  No service 
medical records for the veteran could be found, but the RO 
resolved all doubt in favor of the veteran after he testified 
before the RO and produced a photograph of himself dressed in 
Army fatigues and wearing a bandage on his left hand.  

An October 1996 private electromyography (EMG) report 
diagnosed possible bilateral ulnar neuropathy at the elbow.  
This was described as acute and chronic on the left side and 
chronic on the right side.  Bilateral moderate median 
neuropathy at the wrist also was noted.  A final report is 
not found in the claims file.  

In February 1997, the veteran again testified before a RO 
hearing officer.  The veteran said that the VA hospital only 
examined his hand once and took x-rays, but that was more 
than a year previous to the hearing (Tr. at 2).  He described 
the pain in his left hand as tingling at one time and sharp 
pain once (Tr. at 3).  During the hearing, he testified that 
two digits of the left hand lacked any feeling.  For example, 
he said that the little finger was "dead as a doornail" 
(Tr. at 4).  The veteran said his hand did not bother him a 
lot until the past few years (Tr. at 7).  He also testified 
to difficulties in holding objects in his hand, including an 
inability to count change at a store register when he was 
working at a fast food outlet or to make sandwiches or to 
serve coffee (Tr. at 3-6).  The veteran said that he could 
use his left hand to put on a shirt and could button a shirt 
using three digits of the left hand (Tr. at 9).

A review of VA outpatient records dated from July 1997 to 
November 1999, reveals no reference to the gunshot wound 
residuals on the left hand.  A VA Medical Center discharge 
summary dated in July 1997 refers to atrophy of the left 
abductor in the veteran's left hand.

The veteran was scheduled for VA examinations in December 
1997 and in June 2003.  He failed to report.  He was 
scheduled for a Travel Board hearing in March 2004, but did 
not report.

III.  Legal Analysis

Initially, the Board points out that pursuant to 38 C.F.R. § 
3.655(b), in the event a veteran fails to cooperate by 
attending the requested VA examination, a claim for increase 
shall be denied.  In a June 2003 letter the veteran was told 
that if he failed to report for examination, a decision would 
be made on the evidence of record.  At this time, the Board 
will make a decision based on the evidence of record.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The Board notes that this is a case where the veteran has 
expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The  residuals of the veteran's accidental gunshot wound to 
the left hand have been rated 10 percent disabling under the 
criteria in Diagnostic Code 5309 for Muscle Group IX.  

The Board notes that the rating schedule for muscle injuries 
changed in 1997 and that both the old and the current 
criteria should be applied in the veteran's matter.  Unlike 
most of the rating criteria in 38 C.F.R. § 4.73, DC 5309 does 
not evaluate a muscle injury as slight, moderate, moderately 
severe, or severe.  Rather, both the old and the current 
versions of DC 5309 (which are almost identical) require the 
evaluator to rate disability on limitation of motion.  

The criteria for Muscle Group IX under either version of 
Diagnostic Code 5309 are as follows:

Group IX Function:  The forearm muscles act in 
strong grasping movements and are supplemented by 
the intrinsic muscles in delicate manipulative 
movements.  Intrinsic muscles of hand:  Thenar 
eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short 
flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.

NOTE: The hand is so compact a structure that 
isolated muscle injuries are rare, being nearly 
always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, 
minimum 10 percent.

38 C.F.R. § 4.72, DC 5309 (1996); 38 C.F.R. § 4.73, DC 5309 
(2006).  

The Schedule does not provide a specific musculoskeletal code 
for rating limitation of motion of the hand.  Instead, 
service-connected hand disabilities are rated based on the 
nature and extent of the impairment of the affected finger or 
fingers.  As is explained below, however, even with 
consideration of these codes, an increased evaluation is not 
warranted in this case.

Here, from the scant information available from medical 
records and the veteran's statements, the digits impacted 
appear to be the veteran's ring and little fingers on the 
minor hand.

Limitation of motion of the digits of the hand was previously 
rated under 38 C.F.R. § 4.71a (2001).  See Diagnostic Codes 
5216 through 5227.  Under the codes applicable to the ring 
and little fingers, a 20 percent rating is possible under 
Diagnostic Code 5219 if there is unfavorable ankylosis in 
both the ring and little finger, a 10 percent rating is for 
application under Diagnostic Code 5223 when there is 
favorable ankylosis in both, and a noncompensable rating is 
called for (per finger) under Diagnostic Code 5227 when 
either is ankylosed.  Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint." Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990)).  Under the version in effect prior to 
August 26, 2002, Diagnostic Codes 5220 through 5223 were 
applied to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cm.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cm.) in either direction was not considered 
disabling (See note (a) following Code 5223).  The medical 
evidence of record reveals no finding of ankylosis, favorable 
or unfavorable.  As such, a rating in excess of the veteran's 
current 10 percent rating for left hand gunshot wound 
residuals is not warranted under the old criteria for rating 
limitation of motion of the digits of the hand.    

Limitation of motion of the digits of the hand is currently 
rated under 38 C.F.R. 
§ 4.71a (2006).  See Diagnostic Codes 5216 through 5230.  
Under the codes applicable to the ring and little fingers, a 
20 percent rating is possible under Diagnostic Code 5219 if 
there is unfavorable ankylosis in both the ring and little 
finger, a 10 percent rating is for application under 
Diagnostic Code 5223 when there is favorable ankylosis in 
both, and a noncompensable rating is called for under 
Diagnostic Code 5227 when either is ankylosed.  The amended 
provisions add a note after DC 5227 to the effect that 
consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
The amendments also added Diagnostic Code 5230 which provides 
the criteria for evaluating limitation of the ring and little 
fingers. Thereunder, however, only a noncompensable rating is 
assigned for any limitation of motion of these digits.  Since 
the medical evidence of record does not show ankylosis 
(favorable or unfavorable) of the ring or little finger, a 
rating in excess of 10 percent is not warranted for the 
gunshot wound residuals under the new provisions either.

Here, the only digits affected by the veteran's gunshot wound 
injury to his left hand appear to be the ring and little 
finger.  The diagnostic codes which pertain to limitation of 
motion of these fingers do not provide an evaluation higher 
than 10 percent where, as in this case, there is no evidence 
of unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227 (effective prior to August 26, 2002); and 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (effective from 
August 26, 2002).  

Evidence of record indicates that the veteran complained of 
intermittent pain in the little finger of his left hand when 
he underwent a VA examination in August 1994.  He said the 
digit occasionally felt stiff.  Decreased range of motion for 
the left fifth finger was noted "at times".  While 
ankylosis was never indicated, the Board notes that accurate 
measurements of range of motion are not in the record as the 
1994 VA examination preceded the change in regulations, and 
the veteran failed to appear for two other scheduled VA 
examinations in 1997 and 2003.  Had the veteran reported for 
examination, additional pertinent evidence may have been 
obtained.  

On review of the evidence we do have, the Board finds it 
pertinent that the 1994 examination report documents that the 
veteran could flex and extend his left fingers slowly and 
completely and could touch the tips of the left fingers with 
the tip of his left thumb easily abducting and addicting the 
left fingers normally.  Also, the tips of the left finger 
tips touched the median tranfold of the left palm.  
Limitation of motion does not appear disabling under the 
former or the current rating criteria.  Despite the veteran's 
testimony otherwise, the report also noted good grasping 
power in the left hand.

In this case, based upon the evidence of record, and the 
veteran's failure to appear at two scheduled VA examinations, 
the Board finds no basis under either the old or current 
rating criteria for assigning a rating in excess of 10 
percent for the service-connected residuals of his gunshot 
wound to the left hand.  

An evaluation of any musculoskeletal disability also must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left hand wound 
disability to the extent that would support the assignment of 
an increased rating. While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In the 1994 
VA examination, the examiner specifically noted only 
intermittent pain in the fifth digit of the left hand.  After 
considering the effects of the pain on movement, weakness, 
limitation of function, and fatigability, as described in the 
records, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for assignment of higher ratings under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on the meager evidence noted above, the Board finds 
that the veteran's residuals of a gunshot wound to the left 
hand warrant no more than the current (minimum) 10 percent 
rating.  

The Board is well aware that separate compensable ratings are 
possible when an injury results in more than one separate 
compensable disability.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  While a separate rating is possible for 
scarring, such a separate rating for the scar on the 
veteran's left hand is not warranted in this instance.  The 
medical evidence has not shown that the scar is poorly 
nourished with repeated ulceration, or painful and tender on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002) (effective prior to July 31, 2002); 
38 C.F.R. § 4.118, DC 7804 (2006) (effective July 31, 2002).  
The scar observed on examination in August 1994 is not well 
described in the VA examination report.  A further VA 
examination might have taken note of the scar, but as noted 
above, the veteran twice failed to report for another VA 
examination.  Accordingly, a separate compensable rating 
under the holding in Esteban is not warranted.

As noted, the veteran failed to appear for VA examinations 
scheduled in December 1967 and June 2003 that might have 
provided additional information regarding the veteran's 
claim.  Regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied.  See e.g., 
38 C.F.R. § 3.655 (2006).  Here, the Board opted not to deny 
the matter outright, but rather, to rely upon the existing 
evidence in the claims file to reach its decision.  

The preponderance of the objective medical evidence supports 
the current rating for residuals of the veteran's gunshot 
wound of the left hand whether old or current rating criteria 
are used.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  No other diagnostic code or other Part 
4 provisions would permit a higher schedular rating.

The Board notes that, in view of the holding in Fenderson, 
supra, it has considered whether the veteran is entitled to a 
"staged" rating for his service-connected residuals of a 
gunshot wound to the left hand, as the Court indicated can be 
done in this type of case.  Based upon the record, the Board 
finds that at no time since the veteran filed his original 
claim for service connection has the evidence of record shown 
the disability on appeal to be more disabling than as 
currently rated.

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected disorder is warranted on a 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
However, in the absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet App. 337 (1996).




ORDER

Entitlement to an initial schedular rating in excess of 10 
percent for residuals of a gunshot wound of the left hand 
affecting Muscle Group IX is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


